                          Case 1:20-cv-03030 Document 3 Filed 10/21/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


          Mi Familia Vota Education Fund et al.                )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03030
                   Donald J. Trump et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs Mi Familia Vota Education Fund, Sara Schwartz, and Marla Lopez                                     .


Date:          10/21/2020                                                                /s/ Ronald A. Fein
                                                                                         Attorney’s signature


                                                                             Ronald A. Fein, D.D.C. Bar No. MA0012
                                                                                     Printed name and bar number
                                                                                      Free Speech For People
                                                                                        1320 Centre St #405
                                                                                         Newton, MA 02459

                                                                                               Address

                                                                                  rfein@freespeechforpeople.org
                                                                                            E-mail address

                                                                                          (617) 244-0234
                                                                                          Telephone number

                                                                                          (512) 628-0142
                                                                                             FAX number
